PER CURIAM.
This is an appeal from a judgment for the plaintiff oil a policy of government insurance. The insured alleged that he became totally and permanently disabled on February 19, 1931, and the only question raised by the appeal is whether verdict should not have been directed for the government on this issue. The evidence shows’ that the insured has suffered since his discharge from the Army with neurocirculatory asthenia, and that he is at all times partially disabled as a result of this disease and' that sometimes his disability is total.' There is no sufficient showing, however, of permanent total disability. On the contrary, he successfully operated a restaurant over a number of years following his discharge from the Army, and since 1930 has had supervision of a farm which he owns and which is worked by share croppers. Although not able to do heavy farm work, he cannot be said to be totally and permanently disabled within any fair meaning of these terms; and verdict should have been directed for the government.
Reversed.